t c memo united_states tax_court kenan turan petitioner v commissioner of internal revenue respondent docket no filed date kenan turan pro_se michael r harrel doreen marie susi and rachael j zepeda for respondent memorandum finding of fact and opinion nega judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 1all rule references are to the tax_court rules_of_practice and procedure continued after concessions the issues remaining for decision are whether the calculation of petitioner’s capital_gain and or loss on sales of federal_national_mortgage_association fnma stock requires the use of the first-in-first-out fifo method to determine petitioner’s per-share cost_basis and whether petitioner is liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition with this court petitioner resided in arizona during petitioner was primarily employed as a real_estate agent but he also worked as a paid income_tax_return_preparer and routinely traded on the stock market petitioner traded on the stock market through a personal brokerage account with scottrade inc as is standard for electronic brokerage firms scottrade held custody of petitioner’s stocks in street_name and served as his trading agent continued all section references are to the internal_revenue_code in effect for the year at issue all amounts are rounded to the nearest dollar 2petitioner concedes all amounts determined by respondent in the notice_of_deficiency with the exception of the basis values used to calculate the amount_realized on petitioner’s sales of fnma stock respondent concedes that petitioner is entitled to a wash_sale basis carryover from tax_year scottrade uses the fifo method to determine the tax basis and calculate gains or losses unless a client directs otherwise scottrade issues a monthly transaction statement to its clients this statement includes a conspicuous notification alerting scottrade’s clients to the firm’s default use of the fifo method the notification informs those of scottrade’s clients who wish to use a different method for determining basis that they may do so by directing scottrade to do so during petitioner maintained a diverse portfolio of marketable stocks but nearly all his trading positions were short term this short term strategy was reflected in his frequent purchases of small blocks of stock followed by a sale of an identical amount later that day or that week that march however petitioner took a long-term investment position when he purchased approximately big_number shares of fnma stock a position he maintained throughout petitioner’s fnma stocks were identical but for the time and cost at which he acquired them petitioner never requested that scottrade determine his tax bases in these shares by any means other than the default fifo method during petitioner made a total of stock sales through his scottrade account of those sales were of fnma stock scottrade regularly issued to petitioner monthly account statements and forms 1099-b proceeds from broker and barter_exchange transactions for these sales scottrade similarly provided respondent with an accounting of petitioner’s transactions when petitioner prepared his federal_income_tax return for however he failed to report any gains or losses from these sales and declined to include a schedule d capital_gains_and_losses with his return scottrade’s third-party reporting gave rise to the notice_of_deficiency in this case from which petitioner filed a timely petition with this court petitioner concedes all determinations in the notice_of_deficiency except the basis values respondent used to determine petitioner’s gains or losses on his sales of fnma stock i determining petitioner’s bases in fnma stock opinion as relevant here basis is the cost incurred by taxpayers when acquiring property sec_1012 when taxpayers sell shares of stock they must compute their tax_gain_or_loss by finding the difference between their cost_basis and amount_realized sec_1001 as a general_rule when taxpayers hold multiple lots or shares of identical stock they must compute their gains or losses against the basis of those shares actually sold not the shares the taxpayer intended to sell 305_us_44 as this rule may prove onerous for high- volume or high-frequency traders regulations have been promulgated to provide relief under the regulations by default taxpayers owning blocks of identical stock acquired on different dates or for different prices determine their stock’s basis by using the fifo method sec_1_1012-1 income_tax regs if taxpayers can adequately identify the specific shares of stock they wish to sell or transfer the regulation permits taxpayers to opt_out of the default regime and use the basis correlated to those specifically identified shares id when securities are left in the custody of a broker taxpayers wishing to avoid use of the fifo method must direct their broker accordingly and adequately identify the particular shares they wish to sell id subparas and i in such a situation a taxpayer will be considered to have adequately identified shares if a the taxpayer at the time of the sale designates a particular lot or lots to be sold and b the broker confirms the taxpayer’s instructions in a writing within a reasonable_time thereafter id subpara see concord instruments corp v commissioner tcmemo_1994_248 tax ct memo lexi sec_244 at regulation is a safe harbor--illustrative not exclusive-- and standing orders to a broker may suffice adequate identification by whatever means made must be timely in relation to the sale no later than the earlier of the settlement_date or the time for settlement required by rule 15c6-1 under the securities exchange act of cfr 15c6-1 or its successor sec_1_1012-1 income_tax regs the commissioner’s determinations are presumed correct and taxpayers bear the burden of proving otherwise rule a to avoid the default fifo operation the taxpayer bears the burden of proving that he adequately identified the stocks he wished sold see rule a 92_tc_1027 petitioner argues that respondent and scottrade both erred in failing to use the last-in-first-out lifo_method to determine the bases of his fnma shares petitioner testified that in mid-2013 he attempted to inform scottrade of his desire to use lifo instead of fifo by way of their internet client portal but was unable to do so because of an error on scottrade’s website he stated that he phoned the firm in an attempt to work around this error but received no assistance petitioner did not testify as to whether he ever again attempted to make this election for or otherwise contacted scottrade during the seven months that followed his initial attempt petitioner offered no documentation or other objective indicia to corroborate his claim of a computer error or any misfeasance on the part of scottrade moreover we find petitioner’s testimony lacks credibility especially in the light of scottrade’s declaration indicating the company has no record of being contacted by or on behalf of petitioner let alone with respect to directing the firm to determine his fnma bases in any specific manner petitioner has not suggested any applicable law or regulation that might otherwise authorize his use of any method other than fifo to determine the bases of his shares at issue under the factual circumstances here presented we find that petitioner never instructed his broker to administer his account using any method other than the regulatory default fifo method or otherwise adequately identified the specific stock to be sold at the time of sale respondent’s determinations are sustained 3a taxpayer may elect to use an averaged basis in computing gains and losses on his sale of stock in regulated_investment_companies or acquired in connection with a dividend_reinvestment_plan sec_1_1012-1 income_tax regs a taxpayer hoping to avail himself of this regulation should provide the custodian of his shares written direction of his intention to do so id subpara i at trial petitioner appeared to suggest in the alternative that he was entitled to use this average basis method petitioner presented no evidence suggesting his shares fall within the narrow categories contemplated by the regulation and as stated supra the record before us is devoid of any credible_evidence indicating petitioner ever communicated to scottrade his intention or desire to opt_out of the default fifo treatment ii sec_6662 penalty for substantial_understatement of tax a taxpayer is liable for the accuracy-related_penalty as to any portion of an underpayment attributable to among other things a substantial_understatement_of_income_tax sec_6662 b a substantial_understatement exists when the amount of the understatement exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the commissioner bears the burden of production with respect to this penalty sec_7491 recognizing the concessions between the parties we will order a determination of the exact amount of petitioner’s understatement in a rule computation if this computation indicates petitioner substantially understated his income_tax for then respondent has met his burden of production see prince v commissioner tcmemo_2003_247 4the accuracy-related_penalty can also apply when the taxpayer’s underpayment is attributable to negligence or disregard of rules or regulations sec_6662 the notice_of_deficiency however asserted only a substantial_understatement_of_income_tax as the reason for imposing the sec_6662 penalty respondent did not assert in his answer nor advance at trial any argument in support of the determination that petitioner was liable for the accuracy-related_penalty on an alternative ground of negligence accordingly we consider only the issue raised in the notice_of_deficiency once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate because for example he or she acted with reasonable_cause and in good_faith sec_6664 see rule a 116_tc_438 the penalty will not apply to any portion of the underpayment where the taxpayer establishes he or she acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis examining all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally however the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability 471_f3d_1021 9th cir aff’g tcmemo_2004_269 petitioner did not challenge respondent’s penalty determination in his petition or in any filing with the court at trial petitioner alleged that an error embedded within scottrade’s website impeded his ability to make a fifo lifo election to the extent this may be construed as a reasonable_cause defense we are far from persuaded petitioner’s testimony as to this matter is not credible uncorroborated and controverted by the record additionally we note petitioner’s understatement arose from a failure to report a year’s worth of stock sales not from a dispute as to the appropriate method for determining his tax bases although scottrade issued petitioner form 1099-b for all of his stock sales petitioner did not report these amounts petitioner attributes his failure to his belief that scottrade erred in determining his bases and calculating his gains and losses petitioner did not attempt to contact scottrade to request corrections nor did he seek legal or professional advice or assistance in addressing these perceived errors or in ascertaining how to proceed in reporting these sales on his tax_return for rather he prepared his return deciding to omit a schedule d and declining to report any of hi sec_51 stock sales for a total inclusive of the transactions he has since conceded in this action when we consider his sophistication and--more concerning--his training and employment as a paid preparer of income_tax returns we find his failure characteristic of an unreasonably insufficient effort to ascertain his proper tax_liability see carter v commissioner tcmemo_2010_111 under these circumstances insofar as supported by the rule computation we sustain respondent’s determination of the accuracy-related_penalty to reflect the foregoing decision will be entered under rule
